Citation Nr: 1702363	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-29 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in January 2014, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran was provided a VA diabetes mellitus examination in December 2015.  The examiner indicated that the Veteran had been diagnosed with type I diabetes mellitus on December 18, 2015, and that there was no official diagnosis of type II diabetes mellitus.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by the Veteran's military service, to include his in-service immunizations.  The Board notes that the examiner appears to have only reviewed the Veteran's service treatment records and some VA treatment records and did not, as directed, review the entire claims file.  Additionally, the examiner indicated that the Veteran was diagnosed with diabetes in December 2015.  However, the medical evidence of record indicates a diagnosis of type I diabetes    as early as October 1977.  Finally, the examiner did not address or reconcile the conflicting VA treatment records indicating that the Veteran was diagnosed with type II diabetes mellitus.  In light of the above, an addendum opinion is warranted.  

Additionally, there may be outstanding VA treatment records.  In a January 2016 statement the Veteran's representative advised the Board that the Veteran had moved to St. Louis in 2012 and may have received treatment at the St. Louis VA medical center.  There is no indication that records from the St. Louis VA medical center have been requested.  Additionally, there are notices of VA hospitalization at the Wichita VA Medical Center in August 1978 and July 1979, but the hospital summaries are not of record.  Other than the 1977 hospital summary, the only records from that facility are dated since July 2009.  Accordingly, on remand outstanding VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Wichita VA Medical Center dating prior to July 2009, to include the hospital summaries from August 1978 and July 1979 admissions, and VA treatment records from February       2, 2010 to present.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have treated him for his diabetes mellitus, to include Dr. Herman.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Return the claims file to the VA clinician who rendered the December 2015 VA examination report, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  Following review of the claims file, the examiner should:

a.  State whether the Veteran's diabetes is type I or type II.  In responding to this question, please address the November 11, 2006 VA treatment record noting a diagnosis of diabetes type II versus other VA treatment records noting a diagnosis of type I diabetes.  Please explain the reasoning for your conclusion as to the type of diabetes the Veteran suffers from. 

b.  State whether the Veteran's diabetes at least as likely as not (50 percent probability or greater) began in service or within one year of discharge from service, or is otherwise related to service.  In rendering this opinion, please address the diagnosis of diabetes rendered during VA hospitalization in October 1977, with subsequent notice of admissions in August 1978 and July 1979.  The examiner should explain the reasoning for the opinion provided.

c.  The examiner is asked to state whether the fact the Veteran was diagnosed with diabetes in 1977 changes    his opinion that the Veteran's diabetes was not related to vaccines in service.  The examiner should explain the reasoning for the opinion provided. 

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Veteran and his fiduciary should be furnished a supplemental statement of the case and an opportunity     to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




